Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2342)

Complainant
v.

Emin Goroveci
d/b/a Michael’s Grocery and Deli,

Respondent.
Docket No. C-15-809
Decision No. CR3697

Date: March 6, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Emin Goroveci d/b/a Michael’s Grocery and Deli, at 18 Van
Houten Street, Patterson, New Jersey 07505, and by filing a copy of the complaint with
the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Michael’s Grocery and Deli impermissibly sold cigarettes to a
minor, failed to verify, by means of photo identification containing a date of birth, that
that a tobacco purchaser was 18 years of age or older and sold individual cigarettes,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose
a $2,000 civil money penalty against Respondent Michael’s Grocery and Deli.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 6, 2015, CTP served the
complaint on Respondent Michael’s Grocery and Deli by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Michael’s Grocery and Deli has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 12:02 PM, on April 13, 2014, at Respondent’s business
establishment, 18 Van Houten Street, Patterson, New Jersey 07505, an FDA-
commissioned inspector observed Respondent’s staff selling an individual
Newport cigarette to a minor. The inspector also documented that Respondent’s
staff failed to verify, by means of photographic identification containing a date of
birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated June 5, 2014, CTP informed Respondent of the
inspector’s April 13, 2014 observations, and that such actions violate federal law,
21 C.F.R. § 1140.14(a), (b)(1) and (d). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 11:10 AM, on August 12, 2014, at Respondent’s business
establishment, 18 Van Houten Street, Patterson, New Jersey 07505, FDA-
commissioned inspectors documented Respondent’s staff selling an individual
Newport cigarette to a person younger than 18 years of age. The inspectors also
documented that Respondent’s staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Michael’s Grocery and Deli’s liability under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary of the U.S. Department of Health and Human Services issued
the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-
1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age. Additionally, under 21 C.F.R. § 1140.14(d) retailers are
prohibited from selling individual cigarettes.

A $2,000 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $2,000 against Respondent
Emin Goroveci d/b/a Michael’s Grocery and Deli. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

